438 F.2d 535
UNITED STATES of America, Appellee,v.Thomas Lewis DORAN, Jr., Appellant.
No. 14508.
United States Court of Appeals, Fourth Circuit.
Argued Sept. 14, 1970.Decided March 23, 1971.

Francis Guthrie Gordon, III, Charlottesville, Va.  (John Lowe, Charlottesville, Va., on the brief), for appellant.
Birg E. Sergent, Asst. U.S. Atty.  (Leigh B. Hanes, Jr., U.S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
On the authority of the recent decision in Gillette v. United States, 401 U.S. 437, 91 S. Ct. 828, 28 L. Ed. 2d 168 (March 8, 1971), the conviction of Thomas Lewis Doran, Jr., for refusal to accept induction into the Armed Services in violation of 50 U.S.C.App. 462, is a affirmed.


2
Affirmed.